IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

OLGA GREZNEV,                         NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-1280

VALERIY GREZNEV,

      Appellee.

_____________________________/

Opinion filed May 15, 2015.

An appeal from an order of the Circuit Court for Okaloosa County.
Mary Polson, Judge.

Olga Greznev, pro se, Appellant.

No appearance for Appellee.




PER CURIAM.

      DISMISSED. See Wetherington v. Minch, 637 So. 2d 967 (Fla. 5th DCA

1994) (dismissing appeal as untimely where “the amended final judgment did not

materially change the original final judgment and therefore did not restart the time

to bring an appeal).

WOLF, ROWE, and SWANSON, JJ., CONCUR.